607 F. Supp. 737 (1985)
SIERRA CLUB and Defenders of Wildlife, Plaintiffs,
v.
William P. CLARK as Secretary of the Interior, and The Department of Interior, Defendants.
The FUND FOR ANIMALS, INC., Friends of Animals and Their Environment, Wild Canid Research and Survival Center, Wildlife Education Program for a Living Future, North American Wildlife Park Foundation, Inc., Sierra Club, Help Our Wolves Live, Inc., International Fund for Animal Welfare, Defenders of Wildlife, Animal Welfare Institute, Humane Society of the United States, Friends of the Boundary Waters Wilderness, International Ecology Society, Animal Rights Coalition, and National Audubon Society, Plaintiffs,
v.
William P. CLARK as Secretary of the Interior, G. Ray Arnett as Assistant Secretary for Fish and Wildlife and Parks, Robert A. Jantzen as Director, United States Fish and Wildlife Service, Harvey K. Nelson as Regional Director, United States Fish and Wildlife Service, The Department of Interior and The United States of America, Defendants.
Civ. Nos. 5-83-254, 5-78-66.
United States District Court, D. Minnesota, Fifth Division.
May 2, 1985.
Brian B. O'Neill and Amy B. Bromberg, Faegre & Benson, Minneapolis, Minn., for plaintiffs.
James M. Rosenbaum, U.S. Atty. by Jon M. Hopeman, Asst. U.S. Atty., Minneapolis, Minn., for defendants.

CONSENT DECREE AND ORDER FOR JUDGMENT
MILES W. LORD, Chief Judge.
On January 5, 1984, this court granted plaintiffs' motion for summary judgment, thereby preventing the implementation of new government regulations allowing a sport season on the Minnesota gray wolf. In addition, the court blocked the implementation of new federal regulations published August 10, 1983, 48 Fed.Reg. 36256, expanding the current livestock depredation control program. Sierra Club and Defenders of Wildlife v. Clark, 577 F. Supp. 783 (D.Minn.1984).
On February 19, 1985, the United States Court of Appeals for the Eighth Circuit affirmed this court's decision on the illegality of the sport season but remanded for further consideration this court's conclusion as to the regulations involving depredation control. Sierra Club and Defenders *738 of Wildlife v. Clark, 755 F.2d 608 (8th Cir.1985).
After a hearing on May 2, 1985, upon the consent of the parties, and after being fully advised in the premises, the court hereby orders that the defendants amend their regulations to prohibit:
1. With regard to their depredation control program, the defendants from trapping and killing Minnesota gray wolves in Minnesota or authorizing others to do so, except when such action is necessary and is directed to the removal from a farm, ranch, or other privately owned lands of a specific wolf or wolves when reasonable cause exists to believe that said wolf or wolves have committed a significant depredation upon domestic animals lawfully present in said areas. Any such trapping or killing shall be done in a humane manner. Any young of the year trapped on or before August 1 of any year shall not be killed but shall be released.
2. With regard to the depredation control program, the defendants from trapping and killing Minnesota gray wolves on public lands in Minnesota or authorizing others to do so, save and except for that portion of public lands that immediately border and abut upon such privately owned lands, for a distance not to exceed one-half mile from said border, upon which said significant depredation has occurred.
3. The sale or export in interstate or international commerce of Minnesota gray wolves.
There is no just reason for delay. Let judgment be entered accordingly.